WESTERFIELD, J.
The plaintiff in this case ■ is a traffic policeman.. He brings this suit against defendant, alleging that he was injured by reason of his having been struck by the defendant’s automobile while backing away from the curb on Canal street. Mrs. Huger, defendant, denies that her automobile struck plaintiff, but, whether plaintiff was struck by her automobile or not, there can be no recovery in this case upon the plaintiff’s version of the accident. Mrs. Huger, it appears, parked her car at an angle of 45 degrees, with her right wheel touching the curb on Canal street near the corner of Baronne. • The-plaintiff, being on duty as a traffic officer stationed at the corner of Baronne' and Canal streets, approached the defendant and informed her that she would not be allowed to park in that locality and must move on. According to his statement, he walked to the rear of her automobile and was injured by being jammed between her car, which was backing at the time, and anothér car, which was in the stream of traffic in the center of the street. Plaintiff admits that the only way in which Mrs. Huger could comply with his order was ■ by backing her car, since its wheels; were touching the curb, and he must have known that, in passing behind her car, after having instructed her to back, he placed himself in a position of danger. His conduct under the circumstances was negligent and contributed to the accident. The opinion of the trial judge was to this effect, and we are of the same opinion.
The judgment appealed from, for the reasons herein assigned, is affirmed.
HIGGINS, J., takes no part.